 



Exhibit 10.10(B)
AMENDMENT NO.1
TO
EMPLOYMENT AGREEMENT
     This Amendment No. 1 to Employment Agreement is made as of this 26th day of
December, 2006 (this “Amendment”), between AVALON PHARMACEUTICALS, INC., a
Delaware corporation (“Company”) and J. MICHAEL HAMILTON (“Executive”).
     Company and Executive are each sometimes referred to as a “Party,” and are
sometimes referred to together as the “Parties.”
Background:
     The Parties entered into a letter of employment on April 20, 2006 (the
“Employment Agreement”).
     In consideration of Executive’s continued employment with Company, the
Parties want to amend the Employment Agreement on the terms and conditions set
forth in this Amendment.
     Now, therefore, in consideration of the foregoing, the Parties agree as
follows:
     1. Capitalized terms used in this Amendment without definition, shall have
the meanings give those terms in the Employment Agreement.
     2. The first paragraph under the caption “Termination” of the Employment
Agreement is amended to read in its entirety as follows:
“Upon termination for any reason, the Company shall pay you within two weeks of
such termination, your current base salary earned through the termination date,
plus accrued vacation, if any, and other benefits or payments, if any, to which
you are entitled as provided in accordance with the terms and conditions of such
benefit plan. In the event you are terminated by the Company after the 90-day
Introductory Period without “Cause” (as hereinafter defined), or if you
terminate your employment with the Company for “Good Reason” (as hereinafter
defined), the Company shall (i) pay you a lump sum severance payment equal to
six months of your base salary as in effect at the time of termination (nine
months in the event such termination is without Cause or for Good Reason within
eighteen months after a Change in Control (as hereinafter defined));
(ii) provide you with outplacement services; and (iii) reimburse you for
premiums you pay for health care insurance under the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), for the same level of coverage that you maintain
at the time of your termination, for a period up to six months (nine months in
the event such termination is without Cause or for Good Reason within eighteen
months after a Change in Control) following termination, provided you elect
COBRA coverage. The Company’s reimbursement obligation will end immediately if
you become

 



--------------------------------------------------------------------------------



 



eligible to obtain health care insurance from any other employer during the
payment period. You shall not be required to mitigate damages by seeking
employment elsewhere. If you are terminated with cause, the Company shall pay
you only your current base salary earned through the termination date, plus
accrued vacation, if any, to which you are entitled as provided in accordance
with the terms and conditions of such benefit plan.”
     3. A new paragraph shall be added under the caption “Termination” of the
Employment Agreement at the end of such section and shall read in its entirety
as follows:
“Should the Company be the subject of a Change in Control, the Company shall
immediately vest (i) in the event such Change in Control takes effect prior to
the first year anniversary of your Start Date, one-quarter (1/4) of all shares
and options granted to you that have not vested as of the date the Change in
Control takes effect; and (ii) in the event such Change in Control takes effect
on or after the first year anniversary of your Start Date, one-half (1/2) of all
shares and options granted to you that have not vested as of the date the Change
in Control.”
     4. Except as set forth in this Amendment, the terms and conditions of the
Employment Agreement shall remain in full force and effect.
[SIGNATURES ON NEXT PAGE]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Amendment to Amended and
Restated Employment Agreement as of the date first set forth above.

            AVALON PHARMACEUTICALS, INC.
      By:   /s/ Kenneth C. Carter       Name:         Title:   CEO and
President        EXECUTIVE:
      /s/ J. Michael Hamilton       J. Michael Hamilton           

3